Citation Nr: 0022211	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  96-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hallux valgus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In June 1997, the veteran appeared before the undersigned 
member of the Board, and gave testimony in support of his 
claim.  In October 1997, the Board denied entitlement to 
service connection for a bilateral foot disability.  The 
veteran appealed that decision to The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court").  In March 2000, the Court affirmed in part 
the Board's finding as to the issue of service connection for 
pes planus, and vacated the finding concerning service 
connection for hallux valgus.  The Court determined that 
there was no evidence to show that the hallux valgus pre-
existed service and that the Board's failure to apply the 
presumption of soundness as to that issue was error.  The 
Court remanded the case to the Board for further proceedings 
consistent with the Court's decision.


FINDING OF FACT

The veteran was treated in service for hallux valgus, and he 
currently has been diagnosed with hallux valgus.  


CONCLUSION OF LAW

Hallux valgus was reasonably incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).    

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  The test is an objective one which 
explores the likelihood of prevailing on the claim under the 
applicable standards.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the claim need not be conclusive, it 
must be accompanied by evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107.  

Service medical records reveal that at service entrance in 
July 1969, the veteran reported by way of history that he had 
experienced foot problems in the past, and it was noted that 
his feet ached and itched.  There was no finding of hallux 
valgus.  A March 1970 podiatry consultation found moderate 
pes planus and hallux valgus.  Supports were recommended.  He 
was referred to the orthopedic clinic also in March 1970, and 
he reported feeling much better; it was found that no surgery 
was indicated.  In July 1971, the veteran reported that his 
feet hurt occasionally, and the podiatry examiner found first 
degree pes planus with mild hallux valgus, bilateral, stable.  
Full duty was recommended.  At separation in September 1971, 
no foot abnormality was noted, and the veteran reported that 
since his last physical his condition had not changed.  He 
also stated that his condition was good.  

VA medical records show that the veteran was hospitalized in 
August 1994 for an unrelated problem.  On examination, 
calluses were noted on the feet.  He was referred to Podiatry 
clinic where he underwent debridement of five clavae and 
three clavae.  He was advised to seek elective foot surgery 
after discharge.  It was noted that during the 
hospitalization, the veteran was able to get in touch with 
his feelings and that he was able to let go of strong 
feelings related to some physical problems with his feet that 
had not been taken care of by his family of origin and had 
worsened as an adult.  

Private medical records show that the veteran was treated for 
bilateral foot pain by Loy A. Keane, DPM, in December 1994.  
Upon examination, hallux valgus, bilateral was among the 
diagnoses.  

The veteran testified before the undersigned member of the 
Board in June 1997, and he stated that prior to service, he 
was active in sports, and that he had no foot problems on his 
job.  He testified that he did not have any medical history 
of a foot condition prior to service.  He stated that when he 
was examined at service entrance, he did not remember 
indicating that he had a history of foot problems, and if it 
was so indicated, it was done by accident.  He stated that he 
began having problems with his feet 2 or 3 months after he 
entered service and began basic training.  He reported that 
he continued to have problems with his feet during and after 
service.  He indicated that he did not seek medical treatment 
until 2 or 3 years prior to 1997.  He also reported that no 
physician had opined that his current problems were related 
to the problems he had in service.  

During his personal hearing, after waiving RO consideration, 
the veteran offered into evidence statements from friends and 
family in support of his claim.  They state 
generally that the veteran was very active prior to service 
and that after he returned from service, he had problems with 
his feet.  

Hallux valgus is not specifically shown to have existed prior 
to service, although the veteran did report having foot 
problems at service entrance.  It is also noted that lay 
statements have been submitted attesting that the veteran did 
not have foot problems prior to service.  The record reveals 
that hallux valgus was shown during service.  At separation, 
there was no finding of foot problems; however, after 
service, hallux valgus was diagnosed in 1994 on private 
examiner evaluation.  The Board finds that it is reasonable 
to conclude that the inservice finding of hallux valgus is 
related to the veteran's current diagnosis of the same 
disability.  Thus, service connection is warranted.  


ORDER

Service connection for a hallux valgus is granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

